Volcanic ash crisis (debate)
The next item is the debate:
on the oral question to the Commission on the volcanic ash crisis, by Marian-Jean Marinescu and Mathieu Grosch, on behalf of the Group of the European People's Party (Christian Democrats) - B7-0015/2011);
on the oral question to the Commission on the volcanic ash crisis, by Saïd El Khadraoui, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - B7-0204/2011);
on the oral question to the Commission on the volcanic ash crisis, by Gesine Meissner, on behalf of the Group of the Alliance of Liberals and Democrats for Europe - B7-0202/2011); and
on the oral question to the Commission on the volcanic ash crisis, by Roberts Zīle, on behalf of the Group of European Conservatives and Reformists - B7-0203/2011).
Mr President, the volcanic eruption last April resulted in the closure of many sectors of European air space. The crisis that ensued affected more than 10 million travellers and had serious economic repercussions. The resolution of the volcanic ash crisis left a lot to be desired due to the lack of coordination between institutions, the lack of specifications and flexibility, not to mention failure to make optimum use of the technical resources.
I said it then and I continue to maintain that it is of paramount importance for the necessary measures to be taken so that we can ensure that a new volcanic eruption will not have the same consequences. Responsibility for flight safety, which includes avoiding areas contaminated by ash, must lie with the operator and crew. Operators must be supplied with accurate data so that they can implement the best solutions. Pilots are trained to cope with exceptional air conditions and have the experience required to evaluate the risk and make decisions about redirecting the flight.
The following elements are required to make this process operate as efficiently as possible: supervision and forecasting must be improved and more money must be invested in equipment on the ground and in the air. The technical structure must be able to supply accurate data in real time and constant forecasts, which can be provided by current technology. The use of several centres for collecting and supplying this information will improve the risk evaluation and relevant flight scheduling. The role of crisis management institutions must be clarified to ensure that operators receive this information which they need for making decisions.
The regulatory body must be responsible for supervision, while Volcanic Ash Advisory Centres are responsible for notifying air navigation service providers about eruptions and high-risk areas. Service providers must inform air crews about the areas at high risk of ash contamination. The parties involved must be trained in effective crisis management using simulation exercises.
I think that it is an absolute requirement for EASA to draw up the specifications required to clarify responsibilities and control at operational level. Achieving the Single European Sky and implementing SESAR would facilitate enormously the decision-making process and would reduce significantly the impact in the event of a crisis. I believe that these are the key points which need to be resolved so that we can ensure that we are prepared to manage such a situation successfully in the future.
author. - Mr President, I welcome the opportunity that this oral question gives us to revisit the problems experienced by travellers and the wider aviation industry during last year's Icelandic volcano crisis.
What became clear last year was that Member States and the EU as a whole had no plan for such an eventuality, the data used was incomplete, the meteorologists could not or, indeed, would not help, and everybody perfected the art of blaming someone else and adopted a policy of risk aversion rather than one of risk management.
To be frank, Mr President, Member States bottled it last year. But, Mr President, that was then. What about the future? Do we have a comprehensive plan to cover the next volcanic eruption? Should this happen, will Member States coordinate at EU level in future? Crucially, will they involve the aviation industry and, particularly, airlines before they issue their advice? We have to avoid the mistakes made last year which gave us the nonsense of one country closing its airspace whilst a neighbouring country kept theirs open, leading to chaos, confusion and huge economic consequences.
Finally Mr President, the Icelandic volcano highlighted one major thing: it has strengthened the argument for a Single European Sky better than any politician could have done. Our role now is to develop and deliver this as a matter of urgency, even though, as usual, the Member States are back to their old habits of dragging their feet on this much-needed project.
Mr President, we have just spoken about natural disasters in the previous agenda item. In this case, it was a force of nature that brought air traffic to a complete standstill. Eyjafjallajökull - everyone probably knows of this volcano now - erupted last year and brought a large proportion of air traffic to a complete standstill. Incidentally, I just noticed once again during the previous speech that we have an excellent chair of the Committee on Transport and Tourism, because what he said is very similar to what I wanted to say. I will now try to change my speech somewhat.
It was indeed chaos - Mr Simpson has already said that. As Europeans, with high-tech capabilities and with so much already coordinated, we were, in fact, helpless when it came to dealing with this disaster and finding solutions to it. We realised that there were too few agreements in place. We then set up a task force. The questions that concerned us with regard to this issue were whether the task force actually has any valid results already that could be discussed and has it published any studies? I do not know of any at least. Have all of the international experts on such volcanic eruptions actually been consulted? After all, as we already discussed here in plenary last year, there are other parts of the world where volcanic eruptions are much more frequent than in Europe and they somehow manage to have up-to-date data and to coordinate the whole situation.
There is also something else that causes me concern. On 4 May, it was also mentioned in the Council of transport ministers that we need a linked-up European transport system. That can, of course, help in such cases. How far have we come in terms of being able to respond better in the event of a further volcanic eruption? We cannot predict this, of course. It will just happen.
I have one further question: do we know exactly what technology we would need to be able to deal with this situation better? In Germany, we now have appropriate devices at all weather stations that collect the data and are able to pass on this up-to-date data very quickly to the people responsible at the airlines and also to pilots so that they can decide whether or not it is safe to fly.
One further point which has not been mentioned yet but which I think is important in this context is the following: this ash crisis, and the subsequent problems it posed for the air transport industry, affected 10 million passengers and, of course, also many companies. Some passengers were stranded and were unable to continue their journeys. The question therefore arises as to how things stand with regard to passengers' rights. We have rights for air passengers, but I have the impression that, in this case, they have not always been fully utilised. Perhaps we should also revise these passenger rights once more.
There are a lot of questions here. Mr Hahn, I do not know whether you will be able to answer them now, as transport is not actually your area. Otherwise, I am sure that the questions I raised in addition to the written question can be answered later. You will notice that this subject is of great concern to us. After all, the air transport industry is very important, and we therefore need a Single European Sky.
Mr President, I should not so much like to repeat what Members have said, but why are we, in fact, asking this question? Nearly a year has gone by since these events, and it is possible that they will simply be forgotten. Nevertheless, we wanted to ensure that this issue was still important to the Commission and we await the Commissioner's action on these promised issues as a lesson from last year's volcanic eruption. In effect, it proved that the aviation market is possibly the European Union's domestic market to an extent unlike no other mode of transport across Europe. That, in turn, means that taking decisions, as well as their preparation, possibly requires a process that differs from that required for other modes of transport. It is a question of the absence of these data and the non-participation of the operators in the decision-making process, as well as of the fact that the decision is taken at Member State level. In principle, of course, this has its basis in law. However, even though I belong to a political group that always supports the principle of subsidiarity, on this occasion, I think that, taking into account the actual situation last year, we ought to consider on the basis of this example whether decisions should not be taken at European level to a greater extent. Passengers are also concerned that different airlines behave differently towards passengers, and to always obtain compensation from these airlines through the courts is not the easiest thing. Clearly, we should not have a situation where different airlines can emerge from this crisis in different ways, with different costs. Finally, the third point I should like to stress is the lesson that can be drawn from this crisis, namely, that in the European Union, various 'islands' exist, as it were, that are not connected by different modes of transport to other European Union Member States. This means that when planning the TEN-T map this year and the TEN-T budget for the next financial perspective, as well as the cohesion policy budget, we should allow for investment in other modes of transport, so that we can connect these 'islands' to the rest of the European Union. Thank you.
Member of the Commission. - Mr President, the Eyjafjallajökull eruption in Iceland in April 2010 had an enormous impact which required the EU to act urgently. The Commission therefore proposed immediate actions to coordinate the EU's position and to strengthen the regulatory framework. This makes Europe a stronger partner at a global level.
The Commission is actively engaged in practical work to refine the existing volcanic ash avoidance methodologies in aviation. For example, the Commission has launched a specific call under the Seventh Framework Programme called 'Technology support for crisis coordination for the air transport system following major disrupting events'. In parallel, the European Aviation Safety Agency (EASA) is preparing rules for air-worthiness requirements and risk assessment for safe flight in airspace with volcanic contaminants.
From an operational perspective, an approach has been developed in close cooperation with the EASA. This approach reflects practices in other parts of the world. The guiding principles are as follows: first, the airline is responsible for the safety of its operations. Before operating in airspace contaminated by volcanic ash, the airline must produce a safety risk assessment and have it accepted by its supervising authority. This process must be repeated when important changes occur.
Second, the airline must show that the information sources it uses in its safety risk assessment are correct. It also has to show its own competence and capability to interpret such data correctly. Before starting operations, the airline must obtain from the manufacturers specific information regarding the susceptibility of the aircraft to the effects of airborne ash and the impact of such ash on its airworthiness. This must be reflected in the safety risk assessment.
In dealing with disruptive events such as this, a key element is collaborative decision making between Member States and industry. To ensure comprehensive and coordinated actions, the Commission, together with Eurocontrol, established a European Aviation Crisis Coordination Cell, following the Council of Transport Ministers meeting of 4 May 2010. Since its creation, the cell has met on several occasions to develop its structures and procedures. To test and verify its timely functionality, this cell will be part of a volcano exercise planned for 13 and 14 April 2011 under the auspices of the UN's aviation body, the ICAO.
The volcanic ash crisis highlighted the crucial importance of the Single European Sky. The Commission has therefore accelerated its implementation via, for example, the adoption of the SES Performance Scheme and the associated EU-wide performance targets, the adoption of implementing rules for network management functions, the designation of the network manager, the adoption of implementing rules and guidance material for the functional airspace blocks, the nomination of the former MEP, Mr Georg Jarzembowski, as the functional airspace blocks coordinator and the expected finalisation by April 2011 of the extension of the EASA's competence for safety regulation in the field of air traffic management.
Let me therefore conclude by saying that the Commission is continuing to work on these very complex and technical issues. The Commission is working together with EASA, ICAO, Member States and industry to ensure the safety of European airspace.
Mr President, Mr Hahn, I naturally consider your response to be the response of the Commission, and I also do not expect you to go into the specific questions put forward by the Committee on Transport and Tourism today.
One thing was clear: more than 100 000 flights were cancelled and 300 airports and more than 10 million passengers were affected. We must learn lessons from such an event. That is also the reason for the question that we are raising today, because there was a very quick call for coordination and this was clearly not forthcoming. It is not possible to improvise coordinated action in the space of 24 hours. These are the questions that we want answers to today, and it is not only Parliament that wants these answers; the citizens of Europe want them, too.
The first thing we want to know is has the information relating to both the effects and the location of such phenomena improved or not?
Secondly, what role will EU bodies play in this regard in future and what powers of decision will they have? Will we continue to have 27 simultaneously existing decisions, or does the Commission already have other proposals, and to what extent will the airlines be involved here? This question has come up very often.
The Crisis Committee is supposed to meet - it does meet and will also carry out tests. It would be extremely important for this Parliament and therefore also for European citizens to be informed of the results of these tests.
When it comes to coordination, it is important for this to be established outside the EU, too. We also need to agree on structures at international level, as the airspace and also certain disasters know no boundaries in this context.
Another important factor as far as we are concerned is the passengers. We talk about 10 million passengers, but these 10 million passengers were not only tourists who had to or were happy to extend their holidays; there were also people who had to get home or had to get somewhere urgently. In this case, we cannot simply refer to passengers' rights; rather, we are under obligation to work in a coordinated way and to provide alternatives and greater use of other modes of transport. For example, we need a more rapid allocation of rail routes when this is necessary. This is also not possible to improvise in the space of 24 hours. These are questions that we want to raise on behalf of citizens and passengers, too. It is not just a question of explaining their rights.
Last but not least - and you mentioned this - the airspace blocks, or what are referred to as FABs: the proposal is to have seven instead of 27. That could work. However, I would simply venture to predict today that we will not manage to do this by 2012, because the Member States do not want it. In this regard, we must also send a very clear outward signal that a reduction in the number of airspace blocks is absolutely necessary. It can work, too. Mr Hahn, I invite you to come to Maastricht - it is not very far for you to come. There, cooperation between three or four countries in respect of the upper layer of the airspace is already in place. That is where all of the problems that the countries bring up are solved. Go there, suggest it to the Commission, and use it as a model for Europe, for the seven FABs. We will then be able to regulate this within twelve months.
on behalf of the S&D Group. - Mr President, as I am not a member of the Transport Committee, some Members might wonder why I am so keen to speak on this very issue. But I was, like others, a victim of the ash cloud. I was travelling to Baku and could only get back with great difficulties.
This concerns all European citizens. It was an opportunity for Europe to show its added value - and we failed. I think European citizens understood that the EU was not yet prepared for taking a single action, but we have to make sure that we are ready to take a single action in the next similar case. Therefore, I think that the need for the Single European Sky project is imperative. We all agree on that.
Although I am not a member of the Transport Committee, I would like to mention that not only a Single European Sky is needed, but also a single European infrastructure connected to this. Therefore, here in this plenary session, I would like to draw attention to the need for Galileo and for GMES - as they are potentially a great European infrastructure if we can build them - to deliver on that purpose. This is why we are working to get the budget lines for those issues, but we have to explain better to European citizens why these projects are needed.
This is why I wanted to take the floor to make the point that, alongside European policies, European infrastructure in this field is necessary.
Mr President, Commissioner, a little less than a year ago, three hundred airports were closed in Europe in 23 out of the 27 countries of the Union. That caused considerable financial losses and, above all, as previous speakers have pointed out, more than 10 million people, not all of whom were on tourist trips, had to postpone their journeys and find other means of transport.
This was a result of the havoc wrought by a wholly natural event, which placed us in an important context in relation to nature, and which caused unprecedented paralysis in the skies above Europe.
It is, of course, difficult to predict a volcanic eruption and, even more so, the formation of a volcanic ash cloud - more difficult, of course, than predicting a snow episode. However, the crisis caused by this cloud highlights all the shortcomings and deficiencies of air traffic management in the Union as well as the weakness and absence of a number of management tools.
On the basis of these three factors, I would like to put forward three proposals for recovery: firstly, regarding imperative comodality; secondly, concerning the need for the Community method to respond to such challenges; thirdly, and naturally at the heart of our concerns, relating to the rights of passengers, which are central to our concerns.
As regards the first element, the crisis has highlighted the fact that it was absolutely crucial to strengthen comodality in European transport, since the cloud highlighted the limits not only of aviation systems at European level but, more especially, of rail travel, since countless travellers were unable to find an alternative. As demonstrated in the studies that have been carried out over the last year, one can image that, with more comodality, the scale of the crisis would not have been so huge and the paralysis would have been somewhat less.
As regards the second element, as in the financial crisis and in the debates we are having on the Community method compared with intergovernmental operations, here, in the area of transport, intergovernmental operations or a fragmented response from 27 Member States are not what will resolve the difficulties we have encountered and which may return, but rather a genuinely Community method. That would require strengthening the competences of Eurocontrol in a Community system and, of course, as has been pointed out, completing the Single European Sky as a matter of urgency.
Thirdly, there are the passengers, who are at the heart and the centre of our concerns ...
(The President interrupted the speaker)
As I said in my introduction, you will have gathered that what I left until last was the crucial issue.
Mr President, firstly, I would like to thank the Commission - something I do not often do - for very consistently placing the focus on safety, even in the face of protests from some airlines, which tried to make light of the problem because such problems have a financial impact. However, safety must remain the guiding principle for the future, too. A few improvements that we can achieve at European level are necessary, however.
For example, how about improving our common measuring systems? Do we now have strategies in place for how and with what division of labour such pollution incidents can be measured so that we can issue halfway reliable statements more quickly? I know that this is extremely difficult to do, particularly on account of meteorological conditions, but I would like to know whether any progress has been made here with regard to coordination, so that we are at least taking measurements and evaluating them according to the same criteria.
Overall, this crisis caused by the volcanic ash has shown how vulnerable our highly equipped air transport system now is - that is something that is obvious to all of us already at our airports. Under normal operating conditions, two or three delays already have a whole series of consequences, making use of the service under normal operating conditions more and more difficult, let alone if there is the additional problem of external weather events or something like a volcanic ash crisis; the situation then becomes one of utter chaos. We have no error-tolerant system, and in this area, we also need to make improvements, as a system is only as good as its ability to respond in an error-tolerant manner in relevant cases.
It has also become apparent that we are facing a serious shortcoming, namely, the general lack of cooperation between rail, road and air transport. Precisely because we have insufficient cooperation, it was hardly possible to take appropriate compensatory measures on the ground.
With regard to the Single Sky, the necessity of which has become apparent here - as coordinated measures would, in any case, have been better - I would say that, as long as each Member State is convinced that it is the only one that is truly capable of controlling its own airspace efficiently and that all of the others are absolutely incapable of doing so - and I am talking here about our airspace in Central Europe - we will not make any progress in this regard. This egotism damages European cooperation and, ultimately, also the European idea. We need to be clear about that.
on behalf of the ECR Group. - Mr President, it has been said in the debate but I will reiterate that we are all aware of the huge extent of the disruption caused by the volcanic ash cloud. As has been mentioned, over 100 000 flights were cancelled, tens of millions of business and holiday passengers were not able to travel as planned, goods and cargo were delayed or not transported at all, businesses were affected and our European carriers and airports suffered catastrophic financial losses. All in all, it cost the European airlines more than EUR 2 billion. Institutions across Europe and in Member States who were responsible for dealing with such issues were absolutely paralysed and, quite frankly, if it had not been so serious, it would have been practically laughable.
In all this chaos, one thing was clear. Air transport is enormously important for the European economy and as individuals, we depend on a thriving and efficient air transport industry where safety for crew and passengers is the first prerogative. As such, I am delighted to support this oral question, not least because during our previous plenary debate on this issue, I called for the European Union to look at international best practice on dealing with volcanic ash and, more particularly, highlighted America, which has always applied a more measured approach in this regard. I certainly welcomed the fact that the Commission, in its assessment of the crisis, accepted that Europe needed to revise procedures through the International Civil Aviation Organisation.
International best practice tells us that responsibility for dealing with potential hazards related to volcanic ash must be transferred to the airline operators as part of their safety management systems. The role of the authorities is to audit the airline safety management system to ensure that it meets the required safety standards. This is the procedure applied by the US and other countries which have managed to deal with volcanic eruptions without major disruptions to air traffic.
Clear and decisive joined-up leadership is essential and we need the European Aviation Safety Agency to ensure that EU Member States adapt their current procedures to guarantee that airline operators will take responsibility and be supported in making such decisions in future.
Lastly, the crisis in April and May last year made it absolutely clear that as a priority, we need to push for the full implementation of the Single European Sky and SESAR. Both European industry and the taxpayer have already invested huge sums of money in these projects and, as European lawmakers, we must continue to push forward well balanced, cost-effective and structural reforms. I welcome the comments by the Commissioner today. Let us hope that we move forward now in a positive way.
Mr President, since we are again discussing today the crisis caused by volcanic ash, it would seem that this topic is still relevant and that questions remain unanswered. We understand that volcanoes do not follow any rules and we cannot exclude unforeseen circumstances. All of this is about the survival of the aviation industry, but aircraft are hampered not just by volcanoes, but also by storms, snow and similar phenomena. Understandably, it is impossible to eliminate, stop or predict everything that may happen in aviation. Clearly, aircraft safety, people's lives and their mobility must rank among our most important considerations.
I am pleased that a comprehensive programme is being pursued by implementing the Single Sky initiative in order to modernise air traffic management. I agree with my fellow Member who said just now that a common infrastructure also needs to be established. However, while I am on the subject, I would like to say that today, we should consider and discuss the development of alternative transport. We need and must achieve greater progress in this area. This crisis had a particular impact on the European Union's eastern Member States, which remained separated from part of Western Europe and, unlike the other European Union Member States, did not have sufficient opportunity to choose alternative modes of transport. We now know that we urgently need to establish a alternative secondary mobility system, trans-European networks, rail networks, an alternative to air transport, such as has wisely been done with regard to electricity and telecommunications networks. Therefore, given the financial perspectives, more ambitious goals need to be set when reviewing the trans-European networks. Land transport and, above all, railways should be able to replace air transport more smoothly if the latter is withdrawn. The time has come to consider specific alternatives and to implement these as quickly as possible.
Mr President, like other Members here, I am not a member of the Committee on Transport and Tourism but I come from Northern Ireland, an island on the edge of Europe. You can, therefore, imagine how vitally important good air and sea connections are, not only for our economy, but also for personal travel.
I have been dealing over the last number of months, indeed even this week, with residual cases from individual constituents who have been affected by this particular crisis. At the time of the volcanic ash crisis, the costs were estimated to be in excess of GBP 200 million a day in UK flights alone. Therefore, in order to avoid this, we must have much greater cooperation and much more cognisance of best practice so that we have a plan in place to prevent future disruptions and such a horrendous impact on the economy.
As I have said, I have had a lot of complaints from individual constituents, most of which centred on the airlines, their treatment of these individuals and their failure to recognise their duty of care. I would ask the Commission to look at this as well.
(FI) Mr President, we, of course, know about the sad stories that were heard when the ash cloud formed. Many people were unable to get to the funerals of their relatives, their children's weddings or similar occasions. They were very personal, regrettable incidents, not to speak of the financial cost incurred through the suffering of 10 million people. As you see, nothing actually worked.
We were unable to reply that the EU had a solution to these situations, and here, the Chair of the Committee on Transport and Tourism correctly said that this risk could not have been anticipated, it could not have been controlled, and the whole thing was more like complete chaos.
Now, the Commission should give the public the answers it wants as quickly as possible: the answers to whether we have technical solutions or whether the airlines will discover them. If there are any, what might they be? What will the rights of passengers be in the future, if the same situation arises, where people cannot fly or get home? When will there be an effective common European airspace? The answer people want, obviously, is as soon as possible, so that this cannot continue for much longer. What is the alternative plan? What means of transport are to be used? This time, people were at a loss. Others ordered taxis from Spain to Finland, paying thousands of euro in fares. This situation cannot be repeated in the future: there should be a plan in place for how people can be better served as regards these alternative arrangements.
In this connection, I wish to raise another issue mentioned here, and another natural upheaval: snow. Tens of thousands of people in December were stranded at airports in Europe when it snowed. In my own country, Finland, there is continual heavy snow and there are harsh frosts, but things work. We therefore have to get European airports to work properly too. This is not too difficult and we cannot just give up: matters should be dealt with so as to guarantee citizen's access to justice.
(RO) Mr President, the Icelandic volcano eruption, as well as the huge volumes of snow which fell last year, seriously disrupted European air traffic, with significant economic and social consequences. With the aim of avoiding such situations in the future, I would like to ask the Commission what main new regulations it has in mind for improving the legislative framework for the rights of passengers travelling by air.
In spite of the Volcanic Ash Advisory Centres in London and Toulouse, which are part of an international network of nine such centres set up by the ICAO, and the specialist London centre producing volcanic ash cloud risk charts, we also need to improve the European infrastructure by introducing a system for measuring the concentration of volcanic ash clouds in real time.
Regulation (EC) No 1070/2009 on improving the performance of the European aviation system requires Member States to take the necessary measures to guarantee implementation of the functional airspace blocks by 4 December 2012.
I wish to ask the Commission whether the implementation of the Single European Sky will comply with the specified timetable. The European Union also needs to provide comodality and a system for booking and issuing tickets for European routes involving several modes of transport. The European Union requires a high-speed railway system which will link all of Europe's capitals and cities.
Mr President, the volcanic ash crisis last year prompted the cancellation of close to 100 000 flights, resulting in absolute chaos for passengers. It is the effect that this crisis had on passengers that I wish to draw the Commission's attention to today.
Over 10 million people were affected and the cancellations resulted in significant economic costs for thousands of passengers. While airports have signs and leaflets informing travellers of their rights, this is often of little use when faced with cancellations or major travel disruptions such as that caused by the ash cloud. Under EU legislation, passengers have a right to information and assistance from their airline.
However, in reality, the majority of passengers whose travel has been disrupted will spend a lot of time and money chasing down information, seeking alternative tickets or compensation with airlines. This is an issue that the Commission needs be more effective on. The biggest frustration that passengers face in situations like this is trying to get information, trying to get in contact with the airlines. Although they are aware of their rights, this is of little help to them if they are stranded in an airport or on hold to an airline.
While I appreciate that, at the time of the ash crisis, airlines were under unprecedented pressure to deal with thousands of passengers - and I must admit that some did admirably - in general, it is very difficult for people to get information and assistance when it is needed.
The travel chaos as a result of the bad weather in December 2010 further demonstrates this. Passengers require up-to-date information but they need to be able to reach the airlines in order to exercise their rights. Airlines, airport customer services and information need to be more accessible to passengers whose travel has been disrupted. It is not enough to inform European Union citizens of their passenger rights; they must be assisted in exercising them in times of travel chaos.
(DE) Mr President, this was a natural disaster which had terrible consequences for many people. However, if we compare it with the floods and the simultaneous hurricane in Australia or with the earthquake in Christchurch in New Zealand, we all escaped unharmed. Safety had absolute priority, and rightly so. Commissioner Kallas made the right decision in agreement with the EU transport ministers in the Member States.
I cannot understand the criticism directed at the airlines. They clearly suffered a loss - a figure of 2 billion was mentioned. However, it is wrong to lay the responsibility as to whether or not flights go ahead at the feet of the airlines. That decision must be made at a political level. Safety must be given top priority. Imagine if an aeroplane had crashed as a result of the volcanic ash. We would have had a completely different debate, namely, how irresponsible it was to even allow one aeroplane to take off.
We need a plan B, as has quite rightly been said, and the rail system is the alternative. As a result of their exemption from fuel tax, airlines receive EUR 30 billion per year from European taxpayers. This money must be invested in the rail system, at least in parts of it, so that we have an alternative in the event of this sort of disaster.
Safety first - that is what people are calling for, and rightly so. It must also be the case in the future, too.
(PL) Mr President, this situation showed that Europe was not, in fact, prepared for this crisis. Despite what we are hearing in this Chamber, the experts say that the reaction on our part was excessive and some flights could certainly have been allowed. However, this nonetheless shows the undoubted scale of the paralysis in which we found ourselves. Of course, the previous speakers who spoke about a certain alternative in the form of developing the rail network are right. That is obvious. In the field of aviation, the answer to this problem is definitely better coordination and strengthening of the role of the European Aviation Safety Agency. In addition, it is good that in November, the European Parliament adopted a suitable regulation on this matter. It was a step in the right direction.
(HU) Mr President, the volcanic eruption forces us to rethink transportation priorities. The time has come to begin favouring rail in medium-distance transport up to 1 500 km, for which subsidies, taxes, and other regulatory mechanisms could be used as needed. An important consideration is that significant internal market demand is noticeable in connection with the modernisation of railroad tracks as well as the manufacturing of rolling stock, both of which could create numerous jobs. In view of check-in and airport transfer times, aeroplanes - in comparison with high-speed trains - provide a zero minimal time benefit while causing considerable carbon dioxide and noise pollution. Even though we cannot prevent volcanic eruptions, we can improve the technology used to predict them and how we evaluate the resulting situation. However, a genuine solution can only be provided by transforming transport, energy and industrial policy, because volcanic eruptions cause either no disruption, or only local disruption, to rail transport.
(FR) Mr President, Commissioner, ladies and gentlemen, as many of us have said just now, the eruption of the Icelandic volcano last April was a painful illustration of the fragmentation and ineffectiveness of the European sky. Each of us in this Chamber was directly affected. Five million of our citizens were stranded with no real alternative form of transport available. One year after that exceptional event, new European measures have so far failed to materialise.
Commissioner, you said that a first crisis exercise, linked to volcanic ash, is scheduled for 13 and 14 April under the coordination of Eurocontrol, the International Civil Aviation Organisation (ICAO) and the International Air Transport Association (IATA), but it is essential that the European Aviation Safety Agency (EASA) exercises real leadership to coordinate safety measures at European level.
It is certain that the information provided by the Visual Approach Charts (VAC) of London and Toulouse must be refined using more modern technologies. As we saw last April, however, the data may be contradictory and may lead each Member State to take decisions concerning the closure of their air space that are motivated less by information than by emotion.
In this context, the role of the EASA is vital in proposing a harmonised interpretation of the data, as well as in ensuring the centralisation and proper dissemination of the information. Beyond the information provided by the VACs, the EASA must put in place a mechanism for collecting the available data in close cooperation with the Member States, the airlines and their pilots.
This centralisation of information and the coordination of all those involved will prevent the chaos and the inconsistencies we witnessed last year. So I expect the Commission, together with the EASA, to be able to submit specific proposals in the very near future, which will be integrated fully in the implementation of the Single European Sky.
Mr President, the volcanic ash cloud crisis caused huge disruption during last April and into May. As Mrs Foster said, many of us realised how dependent we are on modern air travel. Certainly when you come from where I come from, where it is impossible to get to your work unless you use the aeroplane, then that really brings it home to you. Everybody who travelled during that time probably has stories to tell, and some people were very badly affected. In addition, the economic losses airlines and other businesses suffered as a result of grounded flights and stranded passengers were substantial.
People have said that this could happen again. I think this is what we have got to be prepared for, because there did seem to be an awful lot of indecision. Let me be very honest: as someone who flies every week, when I am up there at 39 000 feet, I want, above all, to be safe and secure, so I do not ever argue about security. We have got to make sure that the safety of the passengers is paramount. I think that is the overlying situation that we should support.
(PL) Mr President, I will say it again: 100 000 cancelled flights, 10 million passengers who did not reach their destination, EUR 2 billion of losses to the airlines. I do not recall a similar paralysis of air traffic in Europe ever happening before. The European Commission, under pressure from public opinion and the aviation industry, announced quick and decisive action as early as April last year. Unfortunately, the volcanic ash has settled, and the Commission's ambitions have fallen with it. To date, a European crisis management plan for similar situations has not been drafted. It has also not been possible as yet to agree on a common position between safety experts, aircraft manufacturers, airlines and market regulators. It is, therefore, necessary to ask the following questions today: what has been done about this over the last year? If a similar volcanic eruption occurred today, would we react differently than a year ago? When will we be presented with specific measures?
We are conducting a sustained dialogue on the Single European Sky, on body and liquid scanners, and on procedures for natural disasters such as a volcanic eruption or a severe attack of winter. Meanwhile, air traffic over Europe continues to increase year-on-year. The time for discussions is ending. The European sky needs immediate and good solutions for the future, and I strongly encourage the Commission to complete this work. Thank you very much.
(DE) Mr President, Commissioner, ladies and gentlemen, the volcanic ash of last year showed us in an impressive way where our weaknesses lie. The question therefore arises as to how we should deal with such situations in the future. It is, of course, first and foremost a question of the safety of those people who board an aeroplane. Of course, we must also keep in mind how we intend to deal with the financial losses. My question to the Commission is therefore - Mr Hahn, perhaps you could also pass this on to Mr Kallas - what, in specific terms, are we planning? I would argue that it is particularly important for us to take over the coordination when it comes to test flights and limit values. That is very important in order for us to know which aeroplanes can take off and when.
I have another comment, Commissioner: it is extremely important - and this has already been referred to many times - to establish the Single European Sky. What does the Commission intend to do in terms of exerting pressure on the Member States to actually fulfil their obligation in this regard? After all, they have put their signatures to it.
Another important point, which has already been made several times today, is what happens now with regard to passengers' rights in air transport. We have Regulation (EC) No 2061 from 2004. What does the Commission intend to do in this regard? We are aware of the problem of the financial losses suffered by the various airlines. I would also like to point out once again that we need alternatives to air transport, and by that I mean the rail system. I am also one of those who believe that we must link the large cities - Europe's capital cities - together. In this case, too, the answer is that we need more involvement from Europe, not less.
I would be pleased if the Commission would give its attention to these issues.
(IT) Mr President, Commissioner, ladies and gentlemen, I should first like to thank Mr Marinescu for pressing so strongly for this debate.
Almost one year on from the event, we are gathered here to discuss this delicate issue, which caused extensive damage to passengers and businesses involved in both the air sector and, lest we forget, in other industries, too.
I therefore consider it necessary to adopt a two-pronged approach. On the one hand, enhance coordination between the authorities and stakeholders, finally addressing the reform of Eurocontrol, which is not, of course, a body reporting directly to the European institutions, but which was, in any case, crucial in the management and lack of effective management of this crisis.
The inadequacy of purely mathematical models, which led the authorities of individual countries to an almost total shutdown of the airspace even when there was no need, has been demonstrated. In the absence of a model tested in the field and more advanced technologies, an excess of caution led to very heavy damage and inconvenience.
In addition, we must make decisive progress towards achieving the Single European Sky, developing all the functional airspace blocks (FABs) more quickly to reduce fragmentation in the management of airspace and to ensure their more effective management. On the other hand, it is necessary to guarantee the rights of travellers. In this regard, I hope that the Commission can submit its revision of the directive on package travel as soon as possible to clarify the framework of guarantees and liability in extraordinary situations and also any changes to the regulation on passengers' rights when extraordinary situations are protracted.
It would also be necessary - other fellow Members have said the same - to launch an emergency plan to provide alternative mobility, alternative means of transport if a similar situation should arise again.
(FR) Mr President, I would like to thank the Members who spoke earlier to highlight all the shortcomings of European air transport integration in connection with the use of air space, ground structures and trade networks. I would also like to emphasise, more specifically, the non airspace-related aspects that the volcano crisis revealed; that is to say; the lack of alternative networks to air transport, in particular, rail networks, as mentioned this morning, and, above all, the lack of integrated information systems to enable passengers to quickly find information relating to available alternative forms of transport.
This accident must prompt us to work towards developing alternative, efficient and competitive modes of transport. In this regard, the review of the first rail package as well as the revival of infrastructure policies through trans-European transport networks should move in this direction.
In addition, I call upon the Commission to give serious consideration to establishing a single information and reservation interface for all interconnected modes of transport.
(PL) Mr President, Europe was not prepared for such chaos, and the institutions responsible for crisis management were not up to the task. As a result of the air traffic embargo, the airlines lost USD 400 million every day. To lost ticket sales should be added the cost of accommodation, meals and transport for passengers who were stranded at airports.
Seismic and volcanic activity are not a novelty to the world, and other volcanic eruptions are possible in the future. Unfortunately, there is no suitable medicine for such a situation. At such times, the European Union should concentrate on ensuring its citizens alternative means of transport to flying. A good solution, as part of the TEN-T network being set up in the Union, will be the creation of a common network of railway connections and concentrating on improving high-speed rail transport. This would certainly be effective in helping resolve problems of this kind. Thank you.
(DE) Mr President, Mr Hahn, I am not a member of the Committee on Transport and Tourism either, but I believe that it is important for all of us to learn lessons from the ash crisis. As has already been said today, 'safety first' must, in future, be the guiding concept when it comes to finding a solution. We need to develop the railways and we need to develop a European rail network. However, we also need a form of overall coordination for passenger and freight transport, irrespective of whether it is by air, rail or road, in the event of earthquakes, ash clouds, floods or similar disasters.
National contact points, like those we are now setting up in the health sector for cross-border patient care, would seem an almost obvious solution to this - national contact points to which people of all generations can turn. The fact is that I can also see a certain intergenerational inequality at the moment in air transport. It is almost impossible these days to obtain information without the Internet. We should work together to resolve this issue, too.
Mr President, as many colleagues have stated, the volcanic ash crisis caused significant air traffic disruption and economic damage in 2010, damage that is still unquantifiable. Over 10 million passengers were directly affected as 100 000 flights were cancelled across Europe. I come from Ireland, and Irish air passengers faced extreme difficulties due to this ash cloud, as Ireland does not have land crossings to mainland Europe. I had to take sea crossings and trains, taxis and cars to get here to Strasbourg, which took me over 24 hours without sleep. Of course, that is a small price to pay; we have to ensure that safety is paramount.
The situation did, however, highlight the overwhelming need for a common policy. I welcome the recent initiatives by Commissioner Kallas to implement the Single European Sky and to establish functional air space. I also welcome the statement here today by Commission Hahn and I fully support these measures, as volcanic ash clouds recognise no political or geographical boundaries.
(HU) Mr President, ladies and gentlemen, as my fellow Member, Mr Marinescu, has already pointed out, the volcanic ash crisis demonstrated that Europe was neither strategically nor technologically prepared for this situation. I would like to draw the Commission's attention to the fact that this also had a strong effect on the dissemination of, and access to, information. Due to the communications chaos, the negative effects of the crisis were felt by disadvantaged groups such as families with small children and persons with disabilities, who were unable to react appropriately. I ask the Commission whether, after April 2010, and in a similar crisis situation, every travelling citizen will have access to adequate information in order to appropriately exercise their right to information.
Member of the Commission. - Mr President, I would like to thank the honourable Members for their understanding, knowing that I am not familiar with this issue. Members, you are right that my colleague, Vice-President Siim Kallas, is doing an excellent job and you will receive written answers to your specific questions where necessary. Having said that, I would like to thank you for an interesting debate, particularly as, like you, I was personally affected by events in various ways. Therefore, I would like to conclude by stating the following.
Last year's volcanic ash crisis clearly highlighted the need for us to work together to find solutions to avoid a repeat of the airspace closures we witnessed. That being said - and as was the case in April last year - actions taken in this regard cannot diminish the levels of safety that the aviation industry is renowned for around the world.
Crisis situations are not new to the European Union and the EU response to this crisis was timely and efficient. It showed the importance of centralised European action in a widespread crisis situation. Looking specifically at the Eyjafjallajökull event, the concept, aims and objectives of the Single European Sky initiative have once again been highlighted. As recognised by the Council of Ministers, there is a need to accelerate its implementation to derive all the benefits of its application.
From the Commission perspective, the focus remains on ensuring a harmonised approach and application of agreed measures to future crisis situations. This will be of benefit to all citizens in Europe. It is our intention to revise air passenger rights in 2012. Last but not least, the participation of the industry is essential in order to facilitate a coordinated decision-making process.
The debate is closed.
Written statements (Rule 149)
in writing. - The closure of large sectors of European air space in April and May last year due to the volcanic eruption in Iceland caused severe traffic disruption and economic damage and affected 10 million passengers directly. I believe the primary responsibility for the safety of flights rests with the operators. Therefore, they must be provided with accurate data. Pilots are trained to manage extraordinary flight conditions, the commercial airlines' safety manuals are reviewed, overseen and confirmed by regulatory authorities, and airlines have the necessary experience of operating over volcanic areas, as is shown by their safety record. The airline operator (the pilot) should therefore be responsible for assessing the risk and ensuring the safety of flights by, for example, choosing routes or deciding if rerouting is necessary, taking into account all the information available (provision of more information and improved technical equipment on board aircraft). I hope the Commission will liaise with the appropriate authorities to ensure that in the future, they are allowed to get on with their job.
A debate was held in the European Parliament today on the volcanic ash crisis. The volcanic eruption in Iceland last year resulted in serious disruptions to air traffic over Europe. It caused major economic losses and directly affected 10 million passengers. It certainly is not in the interest of the Union to resist the forces of nature, but better prediction of the possibility of a similar crisis occurring in the future would definitely allow economic losses to be reduced and would result in greater convenience for the citizens of Europe.
During the debate, there was discussion of matters relating to progress in the implementation of investments in technological equipment and data transfer systems for the provision of real-time weather forecasts. Questions were put to the European Commission concerning transparency of collaborative decision-making processes and better coordination of responses. Consideration was also given to the consequences of an increase in air traffic in the future and what measures should be taken to make the European Aviation Safety Agency responsible for carrying out operational changes.
in writing. - (PT) The number of natural disasters has been increasing in both intensity and frequency. The recent case of the volcanic ash cloud recorded in Iceland in April and May of last year seriously affected the whole of European airspace, during which time 75% of the airport network was inactive, and led to considerable economic losses and affected around 10 million passengers.
In order to prevent further disruptions to air traffic, there is an urgent need to think of crisis management measures. This means that there needs to be an investment in technological equipment on land and in the air to provide accurate information in real time. In addition, it is vital to define the role and function of the various institutions in crisis management so that there is concerted coordination, to avoid greater losses to the different players. This event shows that it is crucial to develop the integration of European airspace through the Single European Sky initiative. The continual growth of air traffic, the fragmentation of European airspace and unforeseen events such as the volcanic ash cloud show that the EU should coordinate and harmonise its air procedures so as to bring added value to the European air sector.
(The sitting was suspended at 11:35 and resumed at 12:00)